Various of the defend*934ants in these two cases have claimed appeals from an order entered by a single justice of this court, acting under the provisions of G. L. c. 214, § 6(6) (as appearing in St. 1973, c. 1114, § 72), following transfers to this court under G. L. c. 211, § 4A (as most recently amended by St. 1978, c. 478, § 100), which affirmed an order for the issuance of a preliminary injunction which had previously been entered by a three-judge panel of the Superior Court under the provisions of G. L. c. 212, § 30 (as appearing in St. 1973, c. 1114, § 58), and G. L. c. 214, § 6(l)-(5) (as appearing in St. 1973) c. 1114, § 62). All the appeals are dismissed on the authority of and for the reasons set out in Tammany Hall, Inc. v. Garrity, 362 Mass. 883, 883-884 (1972), which was decided under statutory provisions (G. L. c. 214, § 9A, as in effect prior to St. 1973, c. 1114, § 62) identical in all material respects to those now found in G. L. c. 214, § 6(6).
Ellen C. Kearns (Lawrence M. Kearns with her) for the plaintiff.
Harold B. Roitman for John Basile & another.
Louis A. Guidry, for Joseph W. Nigro & others, submitted a brief.

So ordered.